 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1377 
In the House of Representatives, U. S.,

December 17, 2010
 
RESOLUTION 
Honoring the accomplishments of Norman Yoshio Mineta, and for other purposes. 
 
 
Whereas, in 1931, Norman Yoshio Mineta was born in San Jose, California, to Japanese immigrant parents, Kunisaku and Kane Mineta; 
Whereas, in 1942, during World War II, when President Franklin Delano Roosevelt signed Executive Order 9066, branding individuals of Japanese descent as enemy aliens solely on the basis of their ancestry and authorizing the relocation and incarceration of 120,000 individuals of Japanese descent, Norman Yoshio Mineta and his family were forced to leave their home and live in the Santa Anita racetrack paddocks for 3 months before they were sent to their permanent assignment for the following years, the Heart Mountain internment camp near Cody, Wyoming; 
Whereas, in 1953, upon graduation from the University of California Berkeley’s School of Business Administration, Norman Yoshio Mineta joined the United States Army and served as an intelligence officer in Japan and Korea; 
Whereas, in 1967, Norman Yoshio Mineta was appointed to a vacant seat on San Jose’s city council, making him the first minority and first Asian American city council member in San Jose, and he was subsequently elected to that seat; 
Whereas, in 1971, Norman Yoshio Mineta was elected mayor of San Jose, making him the first Asian American mayor of a major United States city, during which time he provided leadership for all communities of San Jose, including minority communities, strengthening community relations between racial and ethnic minorities and the city, including the San Jose Police Department; 
Whereas, from 1975 to 1995, Norman Yoshio Mineta was elected to the House of Representatives to represent California’s 15th District in the heart of Silicon Valley, serving as chairman of the Committee on Public Works and Transportation of the House of Representatives, the Committee’s Aviation Subcommittee, and the Committee’s Surface Transportation Subcommittee, where he was a key author of the landmark Intermodal Surface Transportation Efficiency Act of 1991, taking politics out of funding for transportation and infrastructure by creating a new collaborative approach to planning; 
Whereas Silicon Valley is the home of the Norman Y. Mineta San Jose International Airport; 
Whereas, in 1977, Norman Yoshio Mineta, along with Frank Horton, then a Republican Member of Congress from New York, introduced into Congress a bipartisan resolution that established the first 10 days of May, the month when the first Japanese immigrants arrived in the United States in 1843 and when Chinese laborers completed the transcontinental railroad in 1869, as Asian Pacific American Heritage Week, which later was made into an annual event; 
Whereas, in 1990, the entire month of May was proclaimed to be Asian Pacific American Heritage Month; 
Whereas, in 1978, under the leadership of Norman Yoshio Mineta, Congress established the Commission on Wartime Relocation and Internment of Civilians and passed the most important reparations bill of our time, H.R. 442, the Civil Liberties Act of 1988, by which the United States Government officially apologized for sending families of Japanese descent to internment camps and redressed the injustices endured by Japanese-Americans during World War II, including by making available a total of $1,200,000,000, which included the creation of the Civil Liberties Public Education Fund to educate the public about lessons learned from the internment; 
Whereas, in 1994, Norman Yoshio Mineta founded and chaired the bicameral and bipartisan Congressional Asian Pacific American Caucus (CAPAC), comprised of Members of Congress who have strong interests in promoting Asian American and Pacific Islander issues and advocating the concerns of Asian Americans and Pacific Islanders; 
Whereas CAPAC continues to advance the full participation of the Asian American and Pacific Islander community in our democracy, particularly in the arena of public policy; 
Whereas, in 2000, Norman Yoshio Mineta became the first Asian American to hold a post in a Presidential Cabinet as Secretary of Commerce under President William J. Clinton and, in 2001, he became the first Asian American to serve as Secretary of Transportation under President George W. Bush, again displaying his honor and ability to serve his country in a bipartisan manner; 
Whereas Norman Yoshio Mineta has founded, served as a board member of, or been a key supporter of many community organizations critical to the infrastructure of the Asian American and Pacific Islander community, including the Japanese American Citizens League Norman Y. Mineta Fellowship Program, the Asian Pacific American Institute for Congressional Studies, the National Council for Asian Pacific Americans, the APIA Vote’s Norman Y. Mineta Leadership Institute, the Asian American Action Fund, the Asian Academy Hall of Fame, the Asian Leaders Association, Nikkei Youth, Organizing for America, the United States Asia Center, and the America’s Opportunity Fund; 
Whereas Norman Yoshio Mineta received the Presidential Medal of Freedom, the highest civilian award in the United States, in 2006 from President George W. Bush, and the Grand Cordon, Order of the Rising Sun from the Japanese Government, which was the highest honor bestowed upon an individual of Japanese descent outside of Japan; and 
Whereas after experiencing one of the worst examples of Government-sanctioned racial discrimination in our Nation’s history, Norman Yoshio Mineta dedicated the greater part of his working life to the service of his community and his country, and carried out his service with exemplary dignity and integrity: Now, therefore, be it  
 
That the House of Representatives— 
(1)honors the accomplishments and legacy of a great American hero, Norman Yoshio Mineta, for his groundbreaking contributions to the Asian American and Pacific Islander community and to our Nation through his leadership in strengthening civil rights and liberty for all and for his dedication and service to the United States; and 
(2)memorializes the sacrifices and suffering that many Asian Americans, Pacific Islanders, and others like Norman Yoshio Mineta endured so that we may unite with compassion and pursue truth, liberty, justice, and equality for all in the United States and the world. 
 
Lorraine C. Miller,Clerk.
